 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8

 9    GLENFORD BUDD,                                    Case No. 2:16-cv-00613-RFB-BNW
10                        Petitioner,                   ORDER
11            v.
12    RENEE BAKER, et al.,
13                        Respondents.
14

15           Petitioner has filed a motion for leave of court to file second amended petition (ECF No.

16   41). Good cause appearing;

17           IT THEREFORE IS ORDERED that petitioner’s motion for leave of court to file second

18   amended petition (ECF No. 41) is GRANTED. Petitioner will have through September 3, 2019,

19   to file and serve a second amended petition.

20           IT FURTHER IS ORDERED that respondents will have forty-five (45) days from the date

21   of service of the second amended petition to answer or otherwise respond to the second amended

22   petition. Respondents must raise all potential affirmative defenses in the initial responsive

23   pleading, including lack of exhaustion and procedural default. The court will not entertain

24   successive motions to dismiss.

25           IT FURTHER IS ORDERED that if respondents file and serve an answer, then they must

26   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States District

27   Courts, and then petitioner will have forty-five (45) days from the date on which the answer is

28   served to file a reply.
 1           IT FURTHER IS ORDERED that if respondents file and serve a motion, then petitioner

 2   will have twenty-eight (28) days from the date of service of the motion to file a response to the

 3   motion. Respondents then will have fourteen (14) days from the date of service of the response to

 4   file a reply.

 5           DATED: July 3, 2019.
 6                                                                ______________________________
                                                                  RICHARD F. BOULWARE, II
 7                                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
